DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20140321664 A1) in view of Folsom (WO 2017143177 A1).

With respect to claim 12, Huang discloses a method for calibrating a microphone array that comprises a plurality of microphone capsules (fig.2 #20,22), with steps of:
exchanging at least one of said microphone capsules for a substitute microphone capsule (It is an inherent capability of any circuit element to comprise a certain degree of replaceability by a user, thereby either microphone #20,22 of Huang is exchangeable), the substitute microphone capsule comprising a memory element (Par.[0019] “register”), wherein the memory element are arranged on a circuit board within the microphone (Par.[0019]); 
reading individual values from the memory element contained in the substitute microphone capsule by a circuit (fig.1 #12; fig.2 #24) located outside the substitute microphone capsule, the values describing a transfer function of the respective microphone capsule (Par.[0017-0019][0021][0024-0025] host device #12,24 comprises a processor for reading configuration information from a register/memory located in each microphone #20,22); 
calculating a compensation function from the read values; and 
configuring at least one electronic filter for the microphone capsule based on the calculated compensation function, the electronic filter being located outside the substitute microphone capsule, wherein the microphone array is being calibrated (Par.[0048-0051][0053] based on the configuration information stored in the register of each microphone capsule, a filter may be adjusted to affect a gain or frequency response of the microphones).
	Huang does not disclose expressly wherein the microphone capsule comprises a housing, an electrostatic transducer, or an amplifier element. 
Folsom discloses a microphone capsule with a housing (fig.1 #100) and in the housing, an electrostatic sound transducer (fig.1 #102; Par.[0021] “any suitable type or style of acoustic transducer may be used”); and a first electronic circuit with an amplifier element , which receives a signal from the electrostatic sound transducer and outputs an amplified output signal wherein the amplifier element is arranged on a circuit board (fig.1 #104; fig.2 #200; Par.[0033-0034] integrated circuit #200 is a first circuit that contains analog electronics #202 for processing audio signals received by the transducer).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the microphone capsules of Folsom in the microphone array arrangement of Huang.  The motivation for doing so would have been to provide a structural microphone with internal storage capabilities for the matching calibration functions of Huang. 

With respect to claim 13, Huang discloses the method according to claim 12 in view of Folsom, wherein the read values represent the values of an individual transfer function of the substitute microphone capsule at defined frequencies (See Folsom: Par.[0030]).

 	With respect to claim 14, Huang discloses the method according to claim 13 in view of Folsom, wherein the read values represent deviations of the individual frequency response or phase response of the microphone capsule from defined target values (See Folsom: Par.[0032]).

With respect to claim 15, Huang discloses the method according to claim 13, wherein the steps of reading individual values, calculating the compensation function and configuring the filters located outside the microphone capsules are performed for all microphone capsules of the microphone array (See Huang: Par.[0024]).

Allowable Subject Matter
Claims 1-3, 5, 7-10 and 16-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claim language has been allowed for the reasons set forth in the Applicant's Remarks dated October 10, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed October 10, 2022 regarding claims 12-15 have been fully considered but they are not persuasive. Regarding claims 12-15, the applicant has not provided reasons why the rejections of claims 12-15 in view of Huang and Folsom are traversed. Due to the lack of arguments the Examiner has maintained the rejections of claims 12-15 under 35 USC 103 as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654